Citation Nr: 0508187	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for 
pharyngitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The veteran disagreed with the decision and 
subsequently perfected this appeal.

In the decision below, the Board reopens the previously 
denied claims of entitlement to service connection a back 
disability and pharyngitis.  Therefore, the issues of service 
connection for a low back disability and pharyngitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  An unappealed April 1990 Board decision denied service 
connection for a back disability.

3.  Evidence received since the April 1990 Board decision, 
either by itself or when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
service connection claim for a back disability. 

4.  An unappealed June 1990 RO decision denied service 
connection for pharyngitis. 

5.  Evidence received since the June 1990 RO decision, either 
by itself or when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
service connection claim for pharyngitis. 


CONCLUSIONS OF LAW

1.  The April 1990 Board decision denying service connection 
for a back disability is final.  38 U.S.C. § 4004 (1988); 
38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).  

2.  Evidence received since the April 1990 Board decision 
that denied service connection for a back disability is new 
and material and the veteran's claim for service connection 
for this benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  

3.  The June 1990 rating decision denying service connection 
for pharyngitis is final.  38 U.S.C. § 4005 (1988); 38 C.F.R. 
§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

4.  Evidence received since the June 1990 rating decision 
that denied service connection for pharyngitis is new and 
material and the veteran's claim for service connection for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claims and a decision at this point poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Application to Reopen Service Connection Claim for a Back 
Disability

By an April 1990 decision, the Board determined that no new 
and material evidence had been submitted to reopen the 
veteran's service connection claim for a back disability on 
the basis that there was no evidence of a nexus between the 
veteran's back disability and service.  The veteran did not 
file a timely appeal and that decision became final.  
38 U.S.C. § 4004 (1988); 38 C.F.R. § 19.104 (1989); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

Since the April 1990 Board decision is final, the veteran's 
current claim of service connection for a back disability may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

When the veteran's claim of entitlement to service connection 
for a back disability was denied in April 1990, the evidence 
of record consisted of service medical records, VA treatment 
records, medical evidence from the Social Security 
Administration, and private medical evidence.  During 
service, the veteran had complaints of a sore or painful back 
on two occasions.  In May 1966, diagnosis was possible, 
minimal back strain.  The evidence also showed that in 1981, 
the veteran injured his back while working as a penal guard.  
A June 1983 computed tomography (CT) scan report showed 
evidence of a herniated nucleus pulposus at L4-L5, and during 
a September 1983 VA examination, the veteran was diagnosed 
with a strain and myositis of the lumbar paravertebral 
muscles.  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a back disability was 
an April 1990 decision, the Board must now determine whether 
new and material evidence has been received subsequent to the 
April 1990 decision sufficient to reopen the claim.

Evidence received since April 1990 decision includes VA 
treatment records, a personal hearing transcript of the 
veteran's testimony, and private medical evidence.  
Specifically, according to statements dated in June 2002, 
October 2002, and May 2003, Dr. Alvarez, Dr. Coca Rivera, and 
Dr. D. de la Paz, respectively, essentially attributed the 
veteran's current back disability to service.  This new 
evidence is material in that it suggests a nexus between the 
veteran's back disability and service.  It, either by itself 
or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2004).  It raises a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence can be considered new and material for the purpose 
of reopening the service connection claim for a back 
disability.




Application to Reopen Service Connection Claim for 
Pharyngitis

In a June 1990 decision, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
service connection claim for pharyngitis on the basis that 
the pharyngitis the veteran contracted in service was acute 
and transitory, and resolved with treatment.  The veteran did 
not file a timely appeal and that decision became final.  
38 U.S.C. § 4005 (1988); 38 C.F.R. § 3.104, 19.129, 19.192 
(1989); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

Since the June 1990 RO decision is final, the veteran's 
current claim of service connection for pharyngitis may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When the veteran's claim of entitlement to service connection 
for pharyngitis was denied in June 1990, the evidence of 
record consisted of service medical records, VA treatment 
records and examination report, and private medical evidence.  
Service medical records show complaints of a sore throat and 
treatment for inflamed pharynx and tonsils.  In January 1967, 
the veteran was hospitalized for three days due to acute 
pharyngitis.  During his November 1967 separation 
examination, the veteran reported a history of occasional 
sore throats; there were no pertinent clinical findings.  In 
December 1967, the veteran was diagnosed with pharyngitis.  
In January 1968, while being treated for a common cold, the 
veteran's pharynx appeared red.  According to a post-service 
VA examination report dated in September 1983, the veteran 
was diagnosed with chronic pharyngitis.  

Evidence received since the June 1990 RO decision consists of 
private medical evidence, VA treatment records, and a hearing 
transcript of the veteran's personal testimony.  
Significantly, Dr. Coca Rivera, in an October 2002 statement, 
stated that the veteran's pharyngitis was most probably a 
medical condition precipitated by the military (as a 
consequence of exposure to extremely cold temperatures).  
This new evidence is material in that it suggests a nexus 
between the veteran's pharyngitis and service.  It, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2004).  It raises 
a reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence can be considered new and material 
for the purpose of reopening the veteran's service connection 
claim for pharyngitis.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the veteran's 
claim for service connection for pharyngitis is reopened.  To 
this extent only, the appeal is granted.


REMAND

Given the in-service diagnosis of a possible low back strain, 
a current low back disability, and an opinion relating such 
disability to service, the Board finds it necessary to 
ascertain the etiology of such disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Further, given the veteran's episodes of pharyngitis in 
service, a current diagnosis of chronic pharyngitis, and an 
opinion suggesting a relationship between pharyngitis and 
service, the Board finds it necessary to ascertain the 
etiology of such disability as well.  See Charles, supra.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination of the spine to ascertain the 
etiology of all spine pathology 
identified.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should 
specifically review the service medical 
records, evidence regarding the August 
1981 back injury, a June 1983 CT scan 
report, Dr. Alvarez's June 2002 
statement, Dr. Coca Rivera's October 2002 
statement, and Dr. D. de la Paz's May 
2003 statement, and provide an opinion as 
to whether any current spine disability 
was more likely, less likely or as likely 
as not incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any chronic pharyngitis.  If 
chronic pharyngitis is found, the 
examiner should review the service 
medical records, the September 1983 VA 
examination report, Dr. Ballesteros' 
March 1984 statement, and Dr. Coca 
Rivera's October 2002 statement, and 
provide an opinion as to whether chronic 
pharyngitis was more likely, less likely 
or as likely as not incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims for a back disability 
and pharyngitis.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the July 2003 SSOC and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


